[ seal ]ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website:www.nvsos.com Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20140141848-33 Filing Date and Time 02/26/2014 3:24 PM Entity Number E0103382014-8 1.Name of Corporation: KUSH BOTTLES, INC. 2. Registered Agent for Service of Process: XCommercial Registered Agent: NEVADA BUSINESS CENTER, LLC 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value:50,000,000 Par value per share:$0.0010 Number of shares without par value:0 4.Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustee) 1)Name: DALLAS IMBIMBO Street Address: City: CARSON CITYState: NVZip Code: 89703 5. Purpose: (optional; required only if Benefit Corporation status selected) The purpose of the corporation shall be:ANY LEGAL PURPOSE 6. Benefit Corporation: (see instructions)N/A 7. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) I declare, to the best of my knowledge under penalty of perjury, that the information contained herein is correct and acknowledge that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State. Name: MATTHEW A TAYLOR Address: City: CARSON CITYState: NVZip Code: 89703 X MATTHEW A TAYLOR Incorporator Signature 8. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named Entity. XNEVADA BUSINESS CENTER, LLC2/26/2014 Authorized Signature of Registered Agent or On Behalf of Registered Agent EntityDate
